Title: To George Washington from George Clinton, 21 November 1778
From: Clinton, George
To: Washington, George


  
    Dear Sir,
    Pokeepsie [N.Y.] Novr 21. 1778
  
I have just recd a Letter from Genl Hand accompanying one to your Excellency and am happy to learn by the Accounts it contains that the situation of Affairs on the Western Frontier is not so bad as we had Reason to expect. The General requested me to write to your Excellency respecting the Disposition of the Troops in that Quarter but as my Brother’s Brigade is ordered there any thing I can say on the Subject is I presume become unnecessary. I am Dr Sir with the highest Respect & Esteem your most obedt servt

  Geo: Clinton

